Stephens, J.
1. “ The fact that property is placed in the hands of a broker to sell does not prevent the owner from selling, unless otherwise agreed.” Civil Code (1910), § 3587. In a suit by a broker against the owner to recover for a commission on an alleged sale by the broker for the owner, where there is an issue of fact as to whether or not the broker was employed by the owner to sell the property, or whether or not the owner ratified the acts of the broker, and where it appears from the evidence that the owner sold the property himself, and without the aid of the broker, to a purchaser with whom the broker had negotiated for the sale of the property, it was error for the court to fail to charge the above proposition of law.

Judgment reversed.


Jenkins, P. J., and Hill, J., concur.